 In the Matter of SOLAR ELECTRIC CORPORATION, EMPLOYERandAaiEs1.FLASHER, PETITIONERCase No. 6-RD-2SUPPLEMENTAL DECISIONANDDIRECTIONOctober£8,191'.8On April 29, 1948, the Board issued a Decision and Direction ofElection in the above-entitled proceeding.'At that time a strikewas in progress at the Employer's plant and a number of new em-ployees had been hired to replace strikers.The Decision and Direc-tion of Election contained the following language with respect to theeligibility of the strikers and the replacements to vote in the election :All persons hired since September 3, 1947, the date of the strike,and all strikers shall be deemed presumptively eligible to vote,subject to challenge.The challenged ballots shall not be countedunless they affect the result of the election, in which case thequestion as to which of these ballots shall be opened and countedwill await a further investigation concerning the employmentstatus of the affected individuals.On May 27, 1948, pursuant to the Decision and Direction of Elec-tion, a decertification election by secret ballot was conducted underthe direction and supervision of the Regional Director for the SixthRegion, among the employees of the Employer in the unit foundappropriate.At the close of the election, a Tally of Ballots was fur-nished the parties in accordance with the Rules and Regulations ofthe Board.The Tally of Ballots shows that there were approximate-ly 108 eligible voters, and that 55 ballots were cast, of which 1 wasfor the Union, 21 against the Union, and 33 were challenged.Asthe challenged ballots were sufficient in number to affect the resultsof the election, a further hearing was held to adduce evidence withrespect to the issues raised by the challenges.Upon the entire record in the case, the Board makes the following:'77N L. R. B. 414.80 N. L. R. B., No. 11.43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDSUPPLEMENTALFINDINGS OF FACTOf the challenged ballots, 26 were cast by replacement workers,6 were cast by strikers, and 1 was cast by a person who was neithera replacement nor a striker.All the ballots were challenged by theBoard agent.It appears that the strike which occurred at the Employer's planton September 3, 1947, was occasioned by an impasse in the negotiationsfor a new contract between the Union and the Employer. It was,therefore, "an economic strike."Operations at the plant virtuallyceased after the strike got under way and were not resumed untilJanuary 2, 1948.Picketing at the plant, however, continued untilApril 12, 1948. Sometime in January, the Employer sent registeredletters to all the strikers inviting them to return to work.Less thanhalf the strikers accepted this offer and were reinstated.The Em-ployer thereafter began to recruit new employees to replace thoseemployees who remained on strike. By the time of the election, theEmployer had a full complement of employees, having filled thepositions of all the strikers.1.The ballots of the replacement workers:The 26 replacement workers whose ballots were challenged are listedin "Appendix A." These individuals were all hired after the strikecommenced to fill strikers' positions.At the time of the election, 23of the replacements were working at the plant. The other 3 replace-ments,Josephine Briggs, Mary Dunham,andKatherine Egger,werelaid off on March 27, 1918, when the Employer temporarily discon-tinued the night shift.According to a representative of the Em-ployer, each of these 3 individuals will be reemployed when the nightshift is resumed.Even before the Act was amended in 1947, the Board followed thepractice of permitting employees who have replaced economic strikersto participate in the election of a bargaining representative.2As allthe replacements with the exception ofJosephine Briggs, Mary Dun-ham,andKatherine Egger,were employed at the time of the election,we find that they were eligible to Vote .3With respect toBriggs,Dunham,andEgger,because of the temporary nature of their lay-off,we find that they also were eligible to vote in the election 4Accord-ingly, we shall overrule the challenges to the ballots of the 26 replace-2Matter ofHorton's Laundry, Inc., 72N. L. R.B. 1129, 1133;Matter of Higgins Indus-tries,Inc.,65 N. L.R. B 50;Matter of Lloyd Hollister,Inc.,68 N. L. R. B. 733°The record shows that Dorothy Rounds,one of the replacements in question,quit onJuno 7, 1948.However, on the date of the election she was an eligible voter.9Matter of Glenn L. Martin,74 N. L.R. B. 546;Matter of Mountain Ice and Fuel Cor-poration,71 N. L.R. B. 180. SOLAR ELECTRIC CORPORATION45ments who are listed in "Appendix A" and direct that their ballots beopened and counted.2.The ballots of the strikers:Kathryn Allinger, Lillian Burkett, Verneta Pierce, Minnie Townley,andRobert Townleywere among the strikers whom the Employerreplaced.At no time since the strike began have any of these fiveindividuals requested reinstatement.Section 9 (c) (3) of the Act,as amended, provides that "Employees on strike who are not entitledto reinstatement shall not be eligible to vote."The record shows,and we find, that the strikers in question were permanently replacedbefore the election.Therefore, under well-established principles, theyhad no right to their jobs.-'Accordingly, we find thatKathrynAllinger,LillianBurkett,Verneta Pierce,Minnie Townley,andRobert Townleywere not eligible voters, and we shall sustain thechallenges to their ballots.Josephine DeMarcowas a participant in the strike, but during thetime it was in progress she became ill.When she received the Em-ployer's offer of reemployment, she telephoned the plant to requestthat her job be held for her until she recovered from her illness. Thisrequest was granted.At the time of the hearing, the Employer wasstill holding her position open for her. In view of the foregoing, wefind thatDeMarcowas on sick leave status on the date of the election,and that she was therefore an eligible voter."Accordingly, we shalloverrule the challenge to her ballot and direct that it be opened andcounted.3.The ballot of the non-striker:Clarence Zerbesustained a serious injury to his arm or shoulderbefore the inception of the strike and since that time, has been on sickleave.According to a representative of the Employer,Zerbehas beenrated 55 or 60 percent disabled.Because of his disability,Zerbewillbe unable to work more than 2 or 3 days a week. Although the Em-ployer does not have an opening for him at present,Zerbewill be re-called when a job suitable for him becomes available.At the hearing,the Employer took the position thatZerbe'sballot should be counted.In view of these circumstances, and the entire record in the case, wefind thatZerbewas an eligible voter on the date of the election.Weshall therefore overrule the challenge to his ballot and direct that itbe opened and counted."N. L. R. B. v. Mackay Radio & TelegraphCo, 304 U. S 333;Matter of Kroger Grocery& BakeryCo , 27 N L R. B. 250 ;Matter of Mooremack Gulf Lines, Inc.,28 N. L. R. B. 869.6Matter of Standard-Coosa-Thatcher Company, 74N. L. R. B. 1401. 46DECISIONS OF NATIONALLABOR RELATIONS BOARDDIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, the RegionalDirector for the Sixth Region shall, pursuant to the Rules and Regu-lations of the Board, within ten (10) days from the date of this Direc-tion, open and count the ballots of the employees listed in "AppendixA," and ofJosephine DeMarcoandClarence Zerbe,and thereafterprepare and cause to be served upon the parties a Supplemental Tallyof Ballots, including therein the count of said challenged ballots.APPENDIX AGloria AngelottiSadie HarkinsDorothy RoundsGladys AndersonHazel FehlmanEvelyn RoundsJosephine BriggsElinor KaneRose SalapekMarie CovellMinnie KimberlinPearl ShinePatricia DalrympleJoan ManginiRuth ThomasMary DunhamFrances OlanderAnne TomassoniKatherine EggerBetty PascuzziMary WattPaul EnglishOrlo RiederRaymond YeagleLeo FarrellDorothy Roberts